Citation Nr: 9930495	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  95-02 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

2.  Entitlement to an increased evaluation for discogenic low 
back pain at L4-5, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an effective date earlier than January 13, 
1994, for service connection for bilateral hearing loss.

4.  Entitlement to an effective date earlier than February 
24, 1998, for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1960.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In January 1999 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

At the veteran's July 1999 Travel Board hearing before the 
undersigned Member, he withdrew his appeal with regard to the 
issue of whether the notice of disagreement received on 
November 17, 1993, was timely filed.  Accordingly, this issue 
is no longer before the Board, and the appeal is limited to 
consideration of the issues listed on the title page.  

The Board further notes that, in correspondence received in 
April 1999, the veteran filed a notice of disagreement with 
the September 1998 rating decision granting service 
connection for bilateral hearing loss and tinnitus.  The 
veteran specifically disagreed with the effective dates 
awarded for both disabilities and with the noncompensable 
rating assigned for his bilateral hearing loss.  His appeals 
with regard to entitlement to an earlier effective date for 
service connection for bilateral hearing loss and tinnitus 
have been properly developed and perfected and will be 
addressed in this decision.  However, the Board notes that 
the veteran's claim for a compensable rating for his 
bilateral hearing loss has not been properly developed by the 
RO as the veteran has not been provided a statement of the 
case regarding the issue.  It is therefore referred to that 
agency for further development.

The issue of entitlement to an increased evaluation for 
discogenic low back pain will be addressed in the subsequent 
remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A May 1982 rating decision denied service connection for 
a cervical spine disability and the veteran did not timely 
appeal the decision.

3.  The evidence added to the record since that time is 
either cumulative or duplicative of evidence previously of 
record or so significant that it must be considered in order 
to fairly decide the merits of the claim.

4.  An April 1989 Board decision denied service connection 
for bilateral hearing loss.

5.  The veteran reopened his claim for service connection for 
bilateral hearing loss on January 13, 1994.

7.  In a February 1996 rating decision, the RO denied service 
connection for tinnitus.  The veteran was informed of this 
action and his appellate rights in a letter that same month.  
A timely appeal was not received.

8.  Thereafter, a VA audiological examination, conducted on 
February 24, 1998, shows the examiner's opinion that it was 
as likely as not that the veteran's tinnitus was a result of 
his inservice acoustic trauma.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1982 rating decision 
denying entitlement to service connection for a cervical 
spine disability is not new and material, and the veteran's 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The criteria for an effective date earlier than January 
13, 1994, for service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).

3.  The criteria for an effective date earlier than February 
24, 1998, for service connection for tinnitus have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A May 1982 rating decision denied the veteran's claim for 
service connection for a cervical spine disability and the 
veteran was given notice of the decision and his appellate 
rights later that month.  He did not timely submit anything 
that could be construed as an appeal of that decision.

The evidence of record at the time of the May 1982 rating 
decision included the veteran's service medical records that 
showed no complaints, findings, treatment or diagnosis with 
respect to any tinnitus, cervical spine injury or disability 
in service.  These records show that the veteran complained 
of an itchy left ear in October 1959.  Other evidence of 
record included private treatment records, dating from 
December 1960 to June 1979, which indicate treatment for a 
low back disability, fungus of both ears, chronic atopic 
dermatitis of the ears, otitis media and externa.  In his 
report of accidental injury, received in August 1979, the 
veteran indicated that he had injured his back inservice.  
There was no assertion of a neck injury at that time.  A 
November 1979 VA orthopedic examination report shows that the 
veteran had left biceps atrophy of undetermined etiology, as 
well as episodic low back pain.  

During a July 1981 personal hearing, the veteran testified 
that he had pain in his cervical spine when turning his head.  
He further testified that he had been treated by his family 
doctor for a fungal infection in his ears.  

A January 1981 rating decision granted service connection for 
external otitis.

Treatment records from G.R. Herrin, M.D., dating from 
December 1980 to January 1982, show that the veteran 
complained of limitation of motion in his neck as well as 
neck pain.  X-ray studies of his cervical spine, although 
essentially normal, showed some minimal degenerative changes.  
The physician opined that the veteran's symptomatology had a 
strong functional element.  In January 1981, he was diagnosed 
with eczema of the right ear.  

A February 1982 VA medical certificate shows that the veteran 
was treated for drainage from his ears.

During the veteran's February 1982 VA orthopedic examination, 
he recounted the history of his inservice back injury, noting 
that he initially had pain in his neck and back.  He 
continued to have pain in his neck and back since that time.  
The examiner found no objective evidence of abnormality at 
any site or place.  A VA ear, nose and throat (ENT) 
examination, conducted that same month shows that the veteran 
complained of "itchy" ears since 1958 and stated that his 
hearing was good at the time.  The examiner diagnosed chronic 
right ear external otitis and subacute left ear external 
otitis.  At the veteran's March 1982 VA neurological 
examination, the examiner determined that his left-sided 
sensory complaints could not have originated in his cervical 
region or low back and would have had to originate 
intracranially.  The examiner further found functional 
aspects to his symptomatology.

As noted previously, the veteran's claim of entitlement to 
service connection for a cervical spine disability was denied 
in a May 1982 rating decision.  He did not submit a timely 
appeal of that decision.

The evidence added to the record since the May 1982 rating 
decision includes a claim for service connection for hearing 
loss, submitted in June 1983.

A January 1987 VA audiological examination report indicates 
that the veteran had external otitis since 1958.  He also 
complained of bilateral hearing loss for at least ten years' 
duration.  The veteran was assessed with bilateral external 
otitis and bilateral sensorineural hearing loss with 
excellent discrimination.

In a February 1987 rating decision, the veteran's claim for 
service connection for bilateral hearing loss was denied.

An April 1987 VA orthopedic examination report shows that the 
veteran gave a history of his low back pain radiating into 
his cervical spine.  X-ray studies of the cervical spine 
showed slight sclerosis of the C4-5 disc.

During his October 1987 personal hearing the veteran 
testified that he tested equipment while flying in the 
unpressurized cabins of planes inservice.  He stated that 
this was very painful to his ears, but that he did not report 
to sick call for the condition.

A December 1987 VA consultation report shows that the veteran 
had limitation of motion in his neck and tenderness along his 
left neck at C1-2 and C5-6.  The assessment was probable 
intracerebral problem, questionable neck problem and 
localized back and neck problems.  A January 1988 VA 
orthopedic examiner opined that the veteran's left upper arm 
pain was secondary to early disc problems at the C6-7 level 
as detected on X-ray studies of his cervical spine.  

The Board, in its April 1989 decision, denied service 
connection for bilateral hearing loss.

A December 1990 VA audiological examination report shows the 
veteran was diagnosed with moderate to severe bilateral high 
frequency sensori-neural hearing loss.  There was also 
questionable tinnitus at the time of the examination.  

VA treatment records, dating from June 1989 to December 1991 
show that the veteran was assessed with cervical area pain of 
unknown etiology in April 1991.  A December 1991 computed 
tomography (CT) scan of the cervical spine showed spurring 
throughout and the veteran was assessed with degenerative 
joint disease (DJD) of the cervical spine.

A June 1992 VA orthopedic examination report shows that the 
veteran complained of some off and on cervical neck pain 
since his inservice accident.  The examiner diagnosed mild to 
moderate degenerative arthritis of the cervical spine with 
mild radiculopathy in the left arm at times.

VA treatment records, dating from January 1993 to January 
1994, show that the veteran continued to have severe neck 
pain in June 1993.  A July 1993 magnetic resonance imaging 
(MRI) scan of his cervical spine showed evidence of minor 
degenerative spurring at C3-4 but no significant foraminal or 
central canal compromise and no evidence of disc herniation.

The veteran, in correspondence received on January 13, 1994, 
sought to reopen his claim for bilateral hearing loss.

During his August 1995 personal hearing the veteran testified 
that his inservice injury went from the base of his skull and 
radiated into his feet.  He subsequently had 60 days of 
outpatient treatment that consisted of heat, massage and 
traction to both his cervical and lumbar spines.  The records 
of this treatment had been apparently lost.  The veteran 
recounted his inservice history of testing equipment while 
flying in unpressurized plane cabins and indicated that he 
had hearing loss and a constant ringing in his ears as a 
result.  

An October 1995 VA audiological examination shows that the 
veteran had three years of military noise exposure and flew 
in unpressurized airplanes.  He reported hearing loss, 
tinnitus and otitis externa.  The tinnitus began in 1958.  He 
was assessed with bilateral moderate to severe high frequency 
sensorineural hearing loss.  

The veteran's wife, in a February 1996 statement, indicated 
that the veteran complained of ringing in his ears for many 
years.

A February 1996 rating decision denied service connection for 
tinnitus.  

A February 1998 VA orthopedic examination report reflects 
that the veteran was diagnosed with degenerative spondylosis 
of the cervical spin and mild DDD.  The examiner opined that 
it was less likely than not that the veteran's cervical spine 
abnormalities were incurred during military service and noted 
that at least half of the population would have similar 
abnormalities at his age.  The examiner reviewed the claims 
file and found that there was absolutely no medical evidence 
that the veteran had a cervical spine problem on entry into, 
during or at the time of discharge from military service.  It 
was not until 1979 or later that there was any mention of 
upper back and/or cervical spine pain was reported.

A VA audiological examination report, conducted on February 
24, 1998, noted the presence of tinnitus.  The examiner 
concluded that it was just as likely as not that his military 
noise exposure may have contributed to a hearing loss and 
tinnitus.  

During his July 1999 Travel Board hearing before the 
undersigned Member, the veteran again testified that he 
injured his cervical spine at the same time as his lower back 
in service.  He felt that the lost medical records should be 
located and added to his claims file.  

Analysis

New and Material Evidence
A rating action in March 1991 denied service connection for a 
cervical spine disorder.  The veteran did not appeal this 
decision.  Therefore, the claim may not be reopened and 
allowed unless new and material evidence is presented.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.104(a).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet App 203 (1999).  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet App 209 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters.  According to VA regulation, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Evans, 9 Vet. App. at 283; but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id. 

As noted previously, the veteran's service medical records do 
not indicate any cervical spine injury or disability during 
his service.  He has repeatedly contended that relevant 
service treatment records indicating an inservice cervical 
spine injury have been lost and that VA is obligated to 
locate these records.  The evidence of record shows that VA 
has made several attempts to locate the records, as recently 
as June 1996, without success.  The Board is satisfied that 
the evidence of record shows that VA has made every effort to 
secure service records for the veteran.  

The earliest references to a cervical spine disability are 
the private treatment records dated in 1980.  Moreover, the 
February 1982 VA examination noting an inservice neck injury 
was based solely on the veteran's stated history.  

After a review of the record, the Board finds that, the 
evidence added to the record since the May 1982 rating 
decision, is "new" in that it has not previously been 
submitted, and it is not cumulative or duplicative of 
evidence previously of record regarding this claim.  However, 
it is not "material" because it is not so significant by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The added evidence does not establish that the 
veteran's current cervical spine disability is etiologically 
related to service or any incident therein.  Although the 
veteran is competent to describe incidents and symptoms 
during service, lay assertions of medical diagnosis or 
causation are insufficient, by themselves, to reopen a 
previously denied claim.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Moreover, the September 1995 and February 1998 
VA examination reports are against the veteran's claim.  
Therefore, the Board finds that the submitted evidence is not 
material and the claim may not be reopened.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).

Earlier Effective Date

The veteran contends that he should be awarded an effective 
date for service connection for both his bilateral hearing 
loss and tinnitus to 1980, when he claims he first began to 
complain about these disabilities and that he has 
continuously pursued these claims.

The law is clear that the effective date of an award based on 
a claim to reopen after a final disallowance is the latter of 
the date of the receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

With regard to the veteran's claim for an earlier effective 
date for service connection for bilateral hearing loss, the 
Board notes that the February 1987 rating decision was 
subsumed by the Board's April 1989 decision which denied the 
claim.  The veteran has not specifically plead clear and 
unmistakable error and the decision is therefore final.  See 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Thus, the 
earliest possible effective date of the grant of service 
connection for bilateral hearing loss is January 13, 1994, 
the date he reopened his claim. 

As a result of the veteran's failure to submit a timely 
notice of disagreement with the February 1996 rating decision 
denying service connection for tinnitus, this decision also 
became final.  38 U.S.C.A. § 7105(b), (c) (Est 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  Therefore, 
the earliest possible effective date of the grant of service 
connection for tinnitus is February 24, 1998, when a VA 
examiner etiologically linked the veteran's tinnitus to his 
inservice acoustic trauma.  


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for a cervical spine 
disability is not reopened.

Entitlement to an effective date earlier than January 13, 
1994, for service connection for bilateral hearing loss is 
denied.

Entitlement to an effective date earlier than February 24, 
1998, for service connection for tinnitus is denied.


REMAND

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  

The veteran is service-connected for discongenic low back 
pain, which the RO currently rates under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (1999).  Several VA 
and private examiners have noted that the veteran had 
positive evidence of neuropathy and neurological involvement 
of his left leg.  This has been variously identified as 
radiculopathy and as general peripheral neuropathy.  The 
veteran has not been afforded a recent neurological 
examination to assess his neurological symptomatology.  
Moreover, although the October 1998 VA orthopedic examiner 
identified the veteran's painful motion, the examiner did not 
assess his functional limitation as a result, to include 
functional loss during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  The Court has held that, under 38 
U.S.C.A. § 5107(a) (West 1991), VA's duty to assist a veteran 
in obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

During his July 1999 Travel Board hearing, the veteran 
indicated that he continued to receive treatment for his low 
back pain.  These records have not been associated with the 
claims files.

In light of the foregoing circumstances, the veteran's claim 
is REMANDED to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Fort Meade, South Dakota, dated 
from January 1994 to the present. 

2.  After associating with the file all 
records obtained pursuant to the above 
directive, the RO should arrange for the 
veteran to undergo VA orthopedic and 
neurologic examinations, by a physician, 
to determine the nature and extent of any 
discogenic low back pain present.  The 
examiner should be requested to identify 
any objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of the veteran's low back 
disability.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with the low 
back disability should be specifically 
assessed.  The examiner should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  
If not feasible, the examiner should so 
state.  The examiner should also identify 
whether or not the veteran's lower 
extremity neuropathy is a result of low 
back radiculopathy.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.  The veteran's claims 
files must be made available to the 
examiner prior to the examination, and 
the examiner is to indicate in the report 
whether the file was reviewed.  Prior to 
the examinations, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

3.  Thereafter, the RO should any other 
development deemed necessary and 
readjudicate the veteran's claim for an 
increased evaluation for discogenic low 
back pain.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







